Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00364-CV

                            SAN ANTONIO WATER SYSTEM,
                                     Appellant

                                              v.

                            Robert OVERBY and Teresa Overby,
                                       Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-02799
                       Honorable Martha B. Tanner, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s order is REVERSED.
We RENDER judgment that the Overbys take nothing on their taking and nuisance claims against
SAWS. We tax costs of this appeal against the party that incurred them.

       SIGNED March 19, 2014.


                                               _____________________________
                                               Patricia O. Alvarez, Justice